Citation Nr: 1141472	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-36 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reason detailed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends, to include at his April 2011 hearing, that he had no foot problems prior to his military service, that his feet started to hurt from the beginning of service in boot camp, and that he has had recurrent foot problems since service.  He indicated that these problems developed as a result of the forced marches in combat boots, and other activities of his military service.

The Board notes that the Veteran's service treatment records contain no entries showing treatment for or a diagnosis of foot problems, to include pes planus, while on active duty.  Further, his feet were clinically evaluated as normal on his February 1963 release from active duty examination.  However, no enlistment examination appears to be of record.  Moreover, while the Veteran indicated on a July 1958 Report of Medical History, completed in conjunction with enlistment, that he had not experienced foot trouble, on a subsequent Report of Medical History he indicated he had experienced foot trouble.  Nevertheless, no details were noted regarding this purported foot trouble.  

The Board further notes that the Veteran has submitted multiple private medical statements from T. M., D.P.M. (hereinafter, "Dr. M"), that it was at least possible that the current diagnosis of pes planus was a direct result of the Veteran's military service.  However, no rationale was provided in support of this opinion; Dr. M did not identify what disease, injury, or other circumstances of service purportedly resulted in the Veteran's pes planus.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  However, the Veteran has provided medical evidence in support of his claim, and has not been accorded a VA medical examination to address the matter.  His attorney has contended that such an examination should be accorded to the Veteran.

In view of the foregoing, the Board finds that the etiology of the Veteran's current pes planus is not clear from the evidence of record, and that a medical examination and opinion is necessary for resolution of this case.  Accordingly, a remand is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding medical treatment records regarding the Veteran's pes planus should be obtained while this case is on remand, including VA treatment records.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from August 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide records or access to medical records that are not already of record pertaining to treatment of his pes planus since discharge from active duty.  If the Veteran sufficiently identifies potential sources of evidence, attempt to obtain those records provided that the Veteran completes and returns any necessary authorization forms.  Notice should be provided to the Veteran pursuant to 38 C.F.R. § 3.159(e) regarding any such records that are not obtained. 

2.  Associate with the claims folder VA medical records pertaining to the Veteran's pes planus that date from August 2009.  If there are no such records, this should be documented in the claims folder.  

3.  After obtaining any additional records to the extent possible, the veteran should be afforded an examination to evaluate the current nature and etiology of his bilateral pes planus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral pes planus was incurred in or aggravated by his period of active service.  By aggravation, the Board means a permanent increase in a pre-existing disability that is beyond its natural progression.  If the examiner determines that the pes planus existed prior to service, the examiner must indicate whether or not it is undebatable that the Veteran had pes planus prior to entry to service and provide a rationale for the determination.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



